The Court,
(Duckett, J., absent,)
gave the instruction prayed by Mr. Jones, and refused to give that prayed by Mr. Siwann and Mr. Lee, because, the evidence did not justify an inference by the *489jury, that the pla ntiff was not the owner of the vessel at the time of paying the defendant’s drafts, nor that the orders were drawn on the personal credit of the defendant; nor that there was any understanding by the plaintiff and defendant that the plaintiff was to be reimbursed out of the freight.
Verdict for the defendant. The plaintiff took a bill of exceptions, but did not prosecute a writ of error.